 



Exhibit 10.15
TERMINATION AGREEMENT
(Technical Services Agreement)
THIS AGREEMENT made effective as of the 1st day of January, 2006
AMONG:

     
 
  JMG EXPLORATION, INC., a corporation
having an office in Calgary, Alberta (“JMG”)

OF THE FIRST PART
- and -

     
 
  JED OIL INC., a corporation having an
office in Calgary, Alberta (“JED”)

OF THE SECOND PART
WHEREAS:

A.   The parties are the parties to the Technical Services Agreement dated
effective January 1, 2004 between JMG and JED; and   B.   the parties desire to
enter into this Termination Agreement to provide for the termination of such
agreement;

NOW THEREFORE for consideration of $10.00 paid by each party to each other party
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties agree as follows:

1.   Termination of Agreement

JMG and JED hereby agree that the Technical Services Agreement dated effective
January 1, 2004 be terminated effective January 1, 2006.

2.   Enurement

This Agreement shall enure to the benefit of and be binding upon the parties
hereto, their respective successors at law and permitted assigns.
IN WITNESS WHEREOF the parties have executed and delivered this Agreement
effective as of the date first written above.

                 
 
  JMG EXPLORATION, INC.                     JED OIL INC.
 
               
Per:
  /s/ Herman S. Hartley       Per:   /s/ Thomas J. Jacobsen
 
  Herman S. Hartley, President/CEO           Thomas J. Jacobsen, CEO
 
               
Per:
  /s/ Joanne R. Finnerty       Per:   /s/ Bruce A. Stewart
 
  Joanne R. Finnerty, CFO           Bruce A. Stewart, Secretary/CFO

